DETAILED ACTION
This Office action is in response to the applicant's filing of 10/01/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-25 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-25 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 20 recite a system and claim 11 recites a method for generating customized offers and promotional schedule based on received customer and business information. Under Step 2A, Prong I, claims 1, 11, and 20 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating customized offers and promotional schedule based on received customer and business information is considered to be an abstract idea, 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 11, and 20 have recited the following additional elements: Server, Processor, Storage, Point of Sale Systems, and Customer Database. These additional elements in claims 1, 11, and 20 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. computing device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 11, and 20 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0067], for implementing the computing system or device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10, 12-19, and 21-25 further recite the method of claim 1, system of claim 11, and method of claim 20, respectively. Dependent claims 2-10, 12-19, and 21-25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 11, and 20.  
Under Step 2A, Prong I, claims 2-10, 12-19, and 21-25 describe the limitations for generating customized offers and promotional schedule based on received customer and business information – which is only further narrowing the scope of the abstract idea recited in the independent claims.
Under Step 2A, Prong II, for dependent claims 2-10, 12-19, and 21-25, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, dependent claims 3, 4, 13, 14, and 21 recite – utilizing machine learning to train data in order to identify and output sales metrics, which is a well-known process since the 1990s (See: Langley, Pat (2011). "The changing science of machine learning". Machine Learning. 82 (3): 275–279. doi:10.1007/s10994-011-5242-y.). Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0236131 to Nathenson in view of U.S. Publication 2015/0120453 to Lee.

With respect to Claim 1:
Nathenson teaches:
A digital marketing automation system, the system comprising: a server including a processor and associated storage, the processor being configured to execute instructions stored in the associated storage to (Nathenson: ¶ [0021]-[0024]):
in a data collection phase: […] receive, for a business of the user, business information from available websites and online images (i.e. receive information about the company from databases, wherein information is received via website and webpage images) (Nathenson: ¶ [0050] “The data subjected to processing and analysis is obtained from a database containing data that provides an integrated representation of the current status of the operations of a company (inventory, sales, financials, etc.) and also of its interactions with customers or prospective customers (via multiple channels or points of contact). The database is specifically designed and constructed to serve as a primary source of information regarding the operational status of a company as well as information regarding previous or planned interactions with customers or prospective customers.” Furthermore, as cited in ¶ [0070] “The ability of business users to access crucial business information has been greatly enhanced by the proliferation of IP-based networking together with advances in object oriented Web-based programming and browser technology. Using these advances, systems have been developed that permit web-based access to business information systems, thereby allowing a user with a browser and an Internet or intranet connection to view, enter, or modify business information.” Furthermore, ¶¶ [0045] [0056] discloses retrieving business information from web images associated with merchant webpage.);
receive customer information from one or more point of sales systems of the user (i.e. receiving customer information from retail POS) (Nathenson: ¶ [0058] “All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.” Furthermore, as cited in ¶ [0070] “By way of example, the capabilities or modules of an ERP system may include (but are not required to include, nor limited to only including): accounting, order processing, time and billing, inventory management, retail point of sale (POS) systems, eCommerce, product information management (PIM), demand/material requirements planning (MRP), purchasing, content management systems (CMS), professional services automation (PSA), employee management/payroll, human resources management, and employee calendaring and collaboration, as well as reporting and analysis capabilities relating to these functions.”); and
from the customer information, generate a customer database of selectable customers (i.e. customer records are generated and stored in database) (Nathenson: ¶ [0058] “All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.”);
in a connection phase: receive input designating services utilized by the user for customer interactions (i.e. customer inputs desired service provided by the business) (Nathenson: ¶ [0082] “For example, a customer searching for a particular product can be directed to a merchant's website and presented with a wide array of product and/or services from the comfort of their home computer, or even from their mobile phone. When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.”);
connect data input from the one or more point of sales systems and from the designated services utilized by the user for customer interactions as customer engagement data and store the customer engagement data in the customer database (i.e. customer browsing history or purchasing history is stored in database) (Nathenson: ¶ [0116] “As shown in the figure, in one embodiment, Customer related data may be accessed from the database (as suggested by element 402, which may represent a database or other form of data storage element). This may include the data types referred to in the table, such as demographic data, data concerning the customer's previous responsiveness to marketing or advertising efforts, the customer's history of browsing and interacting ( or failing to interact) with webpage elements, the customer's purchasing history, etc.”); and
receive continuous customer engagement data from the connected data input to the customer database (i.e. customer current activities are received) (Nathenson: ¶ [0093] “Accessing or receiving data representing a customer's current browsing activities, order status, previous browsing or purchase activities, loyalty group memberships, responsiveness to different means of contact or presentation of information, etc.”); 
in a building phase: receive input specifying at least one available product or service of the business of the user (i.e. receiving request for availability or desire of product) (Nathenson: ¶ [0103] “Another example is that of a customer who puts an item onto his/her wish list online; such a customer can be identified when he/she comes into a physical store as having those items in his/her wish list; and, without extra work, a store associate can know whether that item is available in-store (since the product data is all coming from the same database and overall system).”);
generate customized offers to be sent to the selectable customers based at least on the business information (i.e. promotion or sale is generated for customer) (Nathenson: ¶ [0124] “This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, etc.” Furthermore, as cited in ¶ [0140] “The customer has an item on his/her wish list that is on sale, or is overstocked, and it would be beneficial to the company to bring this situation to the customer's attention.”); and
based on the at least one available product or service, generate a promotional schedule for a predetermined period of time for promotional material including the customized offers to be sent to the selectable customers (i.e. item of interest is available for a certain date and reminder is sent to customer) (Nathenson: ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").”).
Nathenson does not explicitly disclose after receiving an initializing command from a user, create a user account.
However, Lee further discloses after receiving an initializing command from a user, create a user account (i.e. merchants register with system. Examiner notes that the system allowing the merchant to register must mean that the merchant first provides an initializing command) (Lee: ¶ [0058] “Merchant computer 118 may include a storage device 120 storing offer management application 122. Offer management application 122 allows the merchant to register with back-end server 102, in order to market the merchant's products and/or services to potential customers in a local area.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s creating a user account after receiving an initializing command from a user to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).

With respect to Claim 2:
Nathenson teaches:
The system of claim 1, the processor further configured to: in an analysis phase: from the one or more point of sales systems, receive transaction data and promotional material redemption data (i.e. update customer database with transaction information) (Nathenson: ¶ [0082] “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.” Furthermore, as cited in Table in ¶ [0114] “All items purchased. Purchase modality (online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased.…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”);
compile data including the transaction data, the promotional material redemption data, and the customer engagement data (i.e. transaction, redemption, and engagement data are all aggregated from different sources) (Nathenson: ¶ [0105] “Rather, they arise from the single data source that the inventive system uses across all possible interactions, both internal and external (which results from implementing an integrated ERP, CRM, eCommerce, etc. based system that utilizes a single data source to provide synergistic and other benefits).” Furthermore, as cited in Table in ¶ [0114] “All items purchased. Purchase modality (online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased.…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”); and
output one or more sales metrics representing customer response to the promotional material (i.e. calculated metrics from customer data is outputted) (Nathenson: Table in ¶ [0114] “Propensity to buy in category n - 75%. Probability of responding to in-store suggestions in category y - 100%. Data-driven customer vs. visually-driven customer… Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Nathenson teaches:
The system of claim 2, wherein the at least one available product or service is available during a redemption period during which the product or service is available at a location (i.e. product is available for a certain date at the store) (Nathenson: ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").” Furthermore, as cited in Table in ¶ [0114] “Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”); and
the processor is further configured to: in a training phase: input to a machine learning (ML) algorithm a training data set including at least the customer engagement data, the promotional schedule, the transaction data, and the promotional material redemption data (i.e. customer purchase history, browsing history, sales trajectories, and redemption data are inputted into a machine learning process in order to determine recommendations) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in ¶¶ [0059]-[0066] “Purchase behavior; Customer browsing behavior (hovering, activation of a link, subsequent searches, etc.); Third-party-tracked behavior; In-store activities; Customer service contacts, regardless of channel; Previous marketing campaigns and the customer's response to them; and Web-page load and performance data; and Customers/shoppers that are assigned to a given sales associate or set of associates…Using these (and in some cases, other) data sources, and leveraging analysis techniques such as machine learning, clustering and predictive segmentation technology, embodiments of the inventive system and methods can provide a sales associate with automatically generated product recommendations.”); and
train the ML algorithm to identify the one or more sales metrics representing customer response to the promotional material (i.e. machine learning process is used to identify metrics associated with sales) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in Table in ¶ [0114] “Source: Derived via advanced analysis such as clustering, predictive segmentation, etc.” Output or “Sample Data: Propensity to buy in category n - 75% Probability of responding to in-store suggestions in category y - 100% Data-driven customer vs. visually-driven customer.”);
in a runtime phase: input to the trained ML algorithm real-time data from the one or more point of sales systems including the transaction data and the promotional material redemption data (i.e. machine learning process is applied to transaction data and promotion redemption data in order to determine probable customer actions) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in ¶¶ [0059]-[0066] “Purchase behavior; Customer browsing behavior (hovering, activation of a link, subsequent searches, etc.); Third-party-tracked behavior; In-store activities; Customer service contacts, regardless of channel; Previous marketing campaigns and the customer's response to them; and Web-page load and performance data; and Customers/shoppers that are assigned to a given sales associate or set of associates…Using these (and in some cases, other) data sources, and leveraging analysis techniques such as machine learning, clustering and predictive segmentation technology, embodiments of the inventive system and methods can provide a sales associate with automatically generated product recommendations.”);
output, via the trained ML algorithm, […] one or more ML-generated sales metrics representing customer response to the promotional material (i.e. machine learning process is used to identify metrics associated with sales) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in Table in ¶ [0114] “Source: Derived via advanced analysis such as clustering, predictive segmentation, etc.” Output or “Sample Data: Propensity to buy in category n - 75% Probability of responding to in-store suggestions in category y - 100% Data-driven customer vs. visually-driven customer…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”); and
generate, via the trained ML algorithm, ML-generated promotional material and an ML-generated promotional schedule for the ML-generated promotional material to be distributed to the selectable customers (i.e. promotion or sale is generated for customer, wherein the promotion is available at a certain date) (Nathenson: ¶ [0124] “This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, etc.” Furthermore, as cited in ¶ [0140] “The customer has an item on his/her wish list that is on sale, or is overstocked, and it would be beneficial to the company to bring this situation to the customer's attention.” Furthermore, as cited in ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").”).
Nathenson does not explicitly disclose output, via the trained ML algorithm, the redemption period of the promotion for the product or service.
However, Lee further discloses output, via the trained ML algorithm, the redemption period of the promotion for the product or service (i.e. output the receptivity time period based on ML algorithm, wherein the receptivity time period includes a redemption period for the offer) (Lee: ¶ [0088] “With anticipated targeting mode, back-end server 102 may also learn a potential customer's typical commuting route in order to identify moments of receptivity (e.g., machine learning or any other learning techniques).” Furthermore, as cited in ¶ [0036] “A moment of receptivity for receiving an offer is a period of time during which the potential customer is likely to be receptive to receiving an offer. A moment of receptivity for acting on the offer is a period of time during which the potential customer has the opportunity to act on the offer. For example, a transit rider may have a moment of receptivity for receiving an offer when he or she is riding a transit line, and there are a few minutes before the transit line arrives at a destination.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s output, via the trained ML algorithm, the redemption period of the promotion for the product or service to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
With respect to Claims 13 and 21:
All limitations as recited have been analyzed and rejected to claim 3. Claims 13 and 21 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Nathenson teaches:
The system of claim 3, the processor further configured to: in the runtime phase: input to the trained ML algorithm the customer information of the selectable customers, the transaction data, and the promotional material redemption data (i.e. machine learning process is applied to transaction data and promotion redemption data in order to determine probable customer actions) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in ¶¶ [0059]-[0066] “Purchase behavior; Customer browsing behavior (hovering, activation of a link, subsequent searches, etc.); Third-party-tracked behavior; In-store activities; Customer service contacts, regardless of channel; Previous marketing campaigns and the customer's response to them; and Web-page load and performance data; and Customers/shoppers that are assigned to a given sales associate or set of associates…Using these (and in some cases, other) data sources, and leveraging analysis techniques such as machine learning, clustering and predictive segmentation technology, embodiments of the inventive system and methods can provide a sales associate with automatically generated product recommendations.”);
determine, via the trained ML algorithm, individualized selectable customer data including at least customer frequency (i.e. machine learning process is applied to transaction information in order to determine item purchase frequency or frequency of customer interaction) (Nathenson: Table in ¶ [0114] “All items purchased. Purchase modality ( online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased. Order fulfillment choices (pickup in-store, fast vs. slow shipping, virtual goods, etc.” Furthermore, as cited in ¶ [0134] “If the customer is likely to increase their engagement level if certain actions are taken (e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.)”).; and
generate customer-specific promotional material to be distributed on a customer-specific promotional schedule (i.e. promotion material is generated specifically for Sally) (Nathenson: ¶¶ [0123] [0124] “However, Sally may have also shown a great deal of loyalty to a particular brand or designer, and that brand or designer is launching a limited edition collection of glassware that will be available in stores for only a limited time. In addition, Sally may also have recently gotten married, and received most, but not all, of the items on her gift registry list. In order to be most effective and provide the best customer service, a customer relationship system needs to efficiently and accurately determine which one of several possible desirable behaviors should be encouraged by a sales associate: purchase the glassware set, shop the brand's or designer's limited collection, or purchase an item on the registry list…Additionally, the system also needs to determine the "best" (most likely to be effective) mechanism or method to drive the desired behavior(s). This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, etc. For the greatest efficiency and effectiveness, this aspect of the overall process (i.e., determining the most likely to be effective or optimal workflow or communications approach) should also be automated.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Nathenson teaches the system of claim 2, wherein the one or more sales metrics representing […] total number of promotional material redemptions, metrics representing changes in customer engagement data based on the connected data input, […] and average number of sales (i.e. in order to calculate redeem rate then total number of redemptions must be known, tracking customer interactions to increase engagement level, and average sales or purchases for items such as glassware set) (Nathenson: Table in ¶ [0114] “Redeem rate on offers, and location of redemption.” Furthermore, as cited in ¶ [0134] “If the customer is likely to increase their engagement level if certain actions are taken ( e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.)” Furthermore, as cited in ¶¶ [0121] [0122] “This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation or a workflow, although these are not illustrated in the figure…As an example, data regarding Shopper Sally may indicate that she is "very similar" (typically, this means along certain relevant dimensions) to other customers who purchased a given glassware set. This would be expected to make Sally more likely than the average customer to purchase that glassware set herself (note that this may be deduced from a form of collaborative filtering based on demographic characteristics, location, etc.).”).
Nathenson does not explicitly disclose wherein the one or more sales metrics representing customer response to the promotional material include at least one of return on investment […] and comparisons between pre-release and post-release of the promotional material […].
However, Lee further discloses wherein the one or more sales metrics representing customer response to the promotional material include at least one of return on investment, total number of promotional material redemptions, metrics representing changes in customer engagement data based on the connected data input, and comparisons between pre-release and post-release of the promotional material […] (i.e. estimate return on investment, number of customers redeeming promotion, tracking customer engagement to determine preferences, and test offer redemption opportunity before/after delivery of offer) (Lee: ¶ [0070] “For example, back-end server 102 can estimate the number of people that may be able to redeem an offer with a particular validity time period and discount. Based on the merchant's input discount value, backend server 102 can adjust the estimated number of people that may redeem the offer. For example, back-end server 102 may estimate that at 20% off, the merchant will get 8 customers, and that at 50% off, the merchant will get 12 customers. Back-end server 102 may provide details that allow merchants to evaluate their return on investment.” Furthermore, as cited in ¶ [0048] “Over time, the system can also learn about a potential customer's preferences based on interactions with the system, such as which offers the potential customer has opened and read, and which ones he or she actually redeemed or purchased, and use this data to inform another model within the recommendation engine to improve offer targeting even further.” Furthermore, as cited in ¶ [0099] “Back-end server 102 can provide "what if' analyses and other analytics to provide estimates to merchants on offer redemption so that power users can set a certain discount amount and/or a maximum number of offers for distribution based on a projected number of redemptions. Merchants can also run A/B testing on various offer terms and times of day in order to optimize the offer delivery and resulting impact on sales.” Furthermore, as cited in ¶ [0046] “The system may also provide merchants with intelligent brokering services that include real-time, interactive feedback on the results merchants will obtain with different offer parameters…With this data, the system may provide instant feedback to the merchant such as if they lower the price by a certain amount, then the merchant will receive an estimated additional number of customers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s wherein the one or more sales metrics representing customer response to the promotional material include at least one of return on investment, total number of promotional material redemptions, metrics representing changes in customer engagement data based on the connected data input, comparisons between pre-release and post-release of the promotional material, and average number of sales to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Nathenson teaches:
The system of claim 2, the processor further configured to: in the analysis phase: for a plurality of user accounts that include the one or more point of sales systems and from the customer engagement data, determine a correlation between the transaction data and the customer engagement data (i.e. applying predictive analytics to (Nathenson: ¶ [0130] –[0133] “Leverage clustering, segmentation, and other predictive analytics techniques to identify or predict likely associations, such as:... Customers similar to this customer who purchased certain items;…Customers who bought certain items who also purchased other items;…How well this customer is likely to respond to upsell efforts;”); and
for at least one user account that does not include the one or more point of sales systems, based on the correlation and customer engagement data for the at least one user account that does not include the one or more point of sales systems, determine estimated transaction data (Nathenson: Table in ¶ [0114] “Source: Derived via advanced analysis such as clustering, predictive segmentation, etc.” Output or “Sample Data: Propensity to buy in category n - 75% Probability of responding to in-store suggestions in category y - 100% Data-driven customer vs. visually-driven customer…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Nathenson teaches:
The system of claim 1, wherein the customer engagement data includes at least one of clicks on links, clicks on texts, social media activity, and business-related website activity (Nathenson: ¶ [0104] “In addition, the data specific to a customer's interaction with a webstore provides a source of behavioral information, ranging from the time spent on a page to a customer's reaction to product information or its presentation (e.g., how many of the alternate image views does the customer click on; do they always click on the product specifications as opposed to viewing the marketing copy?).” Furthermore, as cited in ¶ [0050] “The customer-related records may include records of contacts, previous browsing and/or purchasing behavior, features accessed on an eCommerce web-site, loyalty program participation, social network behavior, etc.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Nathenson teaches:
The system of claim 1, wherein the designated services utilized by the user for customer interactions include at least one of social networking services, ordering services, and delivery services (Nathenson: ¶ [0082] “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.” Furthermore, as cited in ¶ [0048] “In some situations, the interactions may include the option of using multiple delivery channels and the associated communications and/or controllable aspects of selecting a delivery channel or conducting tradeoffs between delivery options.” Furthermore, as cited in ¶ [0134] “If the customer is likely to increase their engagement level if certain actions are taken (e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.)”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Nathenson does not explicitly disclose the system of claim 1, wherein the user selects, from a collection of pre-built offers included in the system, preferred pre-built offers, and the generation of customized offers is based at least on the business information and the user selection of preferred pre-built offers.
However, Lee further discloses wherein the user selects, from a collection of pre-built offers included in the system, preferred pre-built offers, and the generation of customized offers is based at least on the business information and the user selection of preferred pre-built offers (i.e. customer’s preference is determined by previous interactions to offers and is used to improve targeting of new offers) (Lee: ¶ [0048] “Over time, the system can also learn about a potential customer's preferences based on interactions with the system, such as which offers the potential customer has opened and read, and which ones he or she actually redeemed or purchased, and use this data to inform another model within the recommendation engine to improve offer targeting even further.” Furthermore, as cited in ¶ [0056] “Back-end server 102 may include a storage device 114 that stores offer management server software 116. In some implementations, offer management server software 116 can include a recommendation engine that executes most of the local targeting functions. This recommendation engine may match up offers in real-time to potential customers who are nearby and physically able to redeem an offer and complete a transaction within a specified validity time period of the offer.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s user selects, from a collection of pre-built offers included in the system, preferred pre-built offers, and the generation of customized offers is based at least on the business information and the user selection of preferred pre-built offers to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).

With respect to Claim 10:
Nathenson does not explicitly disclose the system of claim 1, the processor further configured to receive user input to customize at least one of the promotional schedule, the predetermined period of time, the promotional material, and the customized offers.
However, Lee further discloses the processor further configured to receive user input to customize at least one of the promotional schedule, the predetermined period of time, the promotional material, and the customized offers (i.e. merchant can enter promotional time period and other offer parameters) (Lee: ¶ [0033] “A validity time period is a period of time associated with an offer during which a customer may redeem the offer. Validity time periods are associated with a start time and an end time. Merchants may specify the validity time period of the offer with fine-grained granularity, thereby enabling them to increase the number of customers during their traditionally slow business hours.” Furthermore, as cited in ¶ [0046] “The system may also provide merchants with intelligent brokering services that include real-time, interactive feedback on the results merchants will obtain with different offer parameters. The system may access real-time data on locations of potential customers and/or their upcoming activities and locations. With this data, the system may provide instant feedback to the merchant such as if they lower the price by a certain amount, then the merchant will receive an estimated additional number of customers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s receiving input to customize at least one of the promotional schedule, the predetermined period of time, the promotional material, and the customized offers to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 10. Claim 19 does not teach or define any new limitations beyond claim 10. Therefore it is rejected under the same rationale.

With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claims 1. Method claim 11 recites the entirety of claim 1 but teaches that the input received in the building phase is “specifying non-peak business time periods for the business of the user;”.
Nathenson does not explicitly disclose receiving input specifying non -peak business time periods for the business of the user.
However, Lee further discloses receiving input specifying non -peak business time periods for the business of the user (Lee: ¶ [0033] “A validity time period is a period of time associated with an offer during which a customer may redeem the offer. Validity time periods are associated with a start time and an end time. Merchants may specify the validity time period of the offer with fine-grained granularity, thereby enabling them to increase the number of customers during their traditionally slow business hours.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s receiving input specifying non -peak business time periods for the business of the user to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
Claim 11 does not teach or define any new limitations beyond what is disclosed above and in claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claims 1, 2, 7, and 8. System claim 20 recites the entirety of claims 1, 2, 7, and 8 but teaches that the input received in the building phase is “specifying non-peak business time periods for the business of the user;”. 
Nathenson does not explicitly disclose receive input specifying non-peak business time periods for the business of the user.
However, Lee further discloses receive input specifying non-peak business time periods for the business of the user (Lee: ¶ [0033] “A validity time period is a period of time associated with an offer during which a customer may redeem the offer. Validity time periods are associated with a start time and an end time. Merchants may specify the validity time period of the offer with fine-grained granularity, thereby enabling them to increase the number of customers during their traditionally slow business hours.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s receiving input specifying non -peak business time periods for the business of the user to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
Claim 20 does not teach or define any new limitations beyond what is disclosed above and in claims 1, 2, 7, and 8. Therefore it is rejected under the same rationale.

With respect to Claim 22:
Nathenson teaches:
The system of claim 21, wherein the processor is further configured to: receive input specifying at least one target location of the plurality of locations where the customized offers are eligible for redemption (i.e. location of redemption) (Nathenson: Table in ¶ [0114] “Sample Data: Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).

With respect to Claim 24:
Nathenson does not explicitly disclose the system of claim 21, wherein the available product or service is selected from the group consisting of a service that is scheduled, a service featuring an organized activity having participation slots, a product that is stored in inventory, and a product that is prepared on site.
However, Lee further discloses wherein the available product or service is selected from the group consisting of a service that is scheduled, a service featuring an organized activity having participation slots, a product that is stored in inventory, and a product that is prepared on site (i.e. transit agencies provide a service that is scheduled and has an organized activity having participation slots such as tickets, perishable inventory, and product such as food which is prepared on site) (Lee: ¶ [0049] “Transit agencies may participate in a local targeting and delivery system for a number of reasons. The transit agency may be seeking additional revenue streams. They want to profit from sharing the data that reveals transit riders' riding patterns, including time and location. The transit agency may want to reduce congestion by giving transit riders an incentive to delay boarding public transit during rush hour. Instead, the transit riders may receive a coupon and visit a cafe or some other merchant, freeing up space on trains and buses.” Furthermore, as cited in ¶ [0058] “Merchants can make instant marketing decisions based on real-time excess capacity and perishable inventory, such as seats in a restaurant during lunch hour or prepared foods that need to be discarded after a certain period of time. In various implementations, merchant computer 118 can send recurring or instant offers via a website or mobile application to backend server 102.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s wherein the available product or service is selected from the group consisting of a service that is scheduled, a service featuring an organized activity having participation slots, a product that is stored in inventory, and a product that is prepared on site to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).

With respect to Claim 25:
Nathenson does not explicitly disclose the system of claim 21, varying the promotion type, promotional schedule, target product or service, and/or redeemable location of the customized offer based upon feedback collected from engagement, redemption, and transaction data for previously presented offers.
However, Lee further discloses varying the promotion type, promotional schedule, target product or service, and/or redeemable location of the customized offer based upon feedback collected from engagement, redemption, and transaction data for previously presented offers (i.e. varying or adjusting the offer parameters based on feedback, wherein the offer parameters include offer discount, validity time period, and location based on feedback data , wherein the feedback data includes transactions associated with redeeming offers) (Lee: ¶ [0103] “Back-end server 102 may also receive input from the merchant adjusting the offer parameters, and compute an estimated number of customers that will redeem the offer based on the adjusted offer parameters. Back-end server 102 then computes new promotional cost, and then sends, to the merchant computer, the estimated number of customers. Note that the merchant may adjust any offer parameters, including parameters such as an offer discount, a maximum number of customers, and/or validity time period of the offer. If the merchant is not as concerned with targeting specific people, they can set the offer parameters to encompass a broad number of people that may be located further away, and are less likely to travel by their business location.” Furthermore, as cited in ¶ [0101] “These offer parameters may include one or more of a distance measured from the merchant's business location, discount price, requested number of customers, and a validity time period for an offer (operation 704).” Furthermore, as cited in ¶ [0048] “Over time, the system can also learn about a potential customer's preferences based on interactions with the system, such as which offers the potential customer has opened and read, and which ones he or she actually redeemed or purchased, and use this data to inform another model within the recommendation engine to improve offer targeting even further.” Furthermore, as cited in ¶ [0096] “Back-end server 102 may execute the steps of FIG. 6 after a customer redeems an offer. During operation, back-end server 102 may initially receive data from merchant computer 118 indicating that the potential customer has redeemed an offer (operation 602). The potential customer may use their credit card to purchase a product or service.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s varying the promotion type, promotional schedule, target product or service, and/or redeemable location of the customized offer based upon feedback collected from engagement, redemption, and transaction data for previously presented to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nathenson and Lee in further view of U.S. Publication 2008/0040211 to Walker.

With respect to Claim 23:
Nathenson teaches the system of claim 22, wherein an availability of the available product or service at the at least one target location is indicated by an inventory management system (i.e. product is available at certain store or location) (Nathenson: ¶ [0049] “inventory data (current levels, in-shipment amounts, in-transit locations, etc.),” Furthermore, as cited in ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").” Furthermore, as cited in Table in ¶ [0114] “Preferred shipment location = Warehouse I Number of ship-to-store orders = 50/day for store 23.”). 
Nathenson and Lee do not explicitly disclose wherein when the inventory management system indicates that the availability of the product or service drops below a predetermined threshold, the processor is configured to cease sending the customized offers.
However, Walker further discloses wherein when the inventory management system indicates that the availability of the product or service drops below a predetermined threshold, the processor is configured to cease sending the customized offers (Walker: ¶ [0186] “The outputting of a (promotional) message may be based on the unavailability of a product (e.g., whether there are few items of a particular product remaining, whether there are few items of any product remaining). In such a situation, a decision may be made to not send a promotional message regarding that product that would otherwise have been sent. Thus, the condition (unavailability of a product) serves as an "inhibitor" which prevents or reduces the chance of sending a (particular) promotional message.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Walker’s when the inventory management system indicates that the availability of the product or service drops below a predetermined threshold, the processor is configured to cease sending the customized offers to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow an operator of a vending machine, or a vending machine itself, to send promotional messages to potential customers. The promotional messages may encourage people to make purchases at the vending machine thereby stimulating sales.” (Walker: ¶ [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 14, 2022